Case 1:20-cv-00342-WS-MU Document 11 Filed 07/16/20 Page 1 of 3                          PageID #: 303




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 ACCELERATED TECHNOLOGY                             )
 SERVICES GROUP, LLC, etc.,                         )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 ) CIVIL ACTION 20-0342-WS-MU
                                                    )
 AT&T CORP.,                                        )
                                                    )
        Defendant.                                  )

                                                ORDER
        This removed action is before the Court on its sua sponte review of its subject
 matter jurisdiction. By previous order, the Court questioned both the existence of
 complete diversity and the amount in controversy, and it provided the defendant an
 opportunity to rectify the deficiency. (Doc. 6). The defendant has responded. (Doc. 8).1
 The defendant’s supplement adequately reflects the existence of complete diversity, but it
 does not demonstrate by a preponderance of the evidence that the amount in controversy
 more likely than not exceeds $75,000, exclusive of interest and costs.
        According to the complaint, (Doc. 1-2), the parties entered a contract (“the
 MRA”), pursuant to which the plaintiff provided the defendant’s network services to the
 plaintiff’s customers. (Id. at 2). The defendant purported to terminate the MRA based on
 asserted breaches by the plaintiff. (Id. at 3). The plaintiff denies any breaches of the
 MRA that would justify its termination. (Id. at 4-5). Three claims for injunctive relief
 were dismissed prior to removal. (Doc. 1 at 2). At the time of removal, the only claim
 remaining was for breach of contract, which alleges the defendant breached the MRA by
 terminating it without cause. (Doc. 1-2 at 7).



        1
            The defendant’s motion for leave to file under seal, (Doc. 9), is granted.
Case 1:20-cv-00342-WS-MU Document 11 Filed 07/16/20 Page 2 of 3                    PageID #: 304




        The complaint does not demand a sum certain. Instead, it alleges that the amount
 in controversy exceeds $10,000, exclusive of interest and costs. (Doc. 1-2 at 1). The
 elements of damage arising from the alleged breach of contract “includ[e], but [are] not
 limited to, lost profits and the costs of this action.” (Id. at 7). The prayer for relief seeks
 “all general, compensatory, economic, statutory, exemplary, punitive or any other
 damages to which [the plaintiff] may be entitled.” (Id. at 8).
        In its notice of removal, the defendant argued that the amount in controversy more
 likely than not exceeds $75,000 because the plaintiff owes the defendant over $190,000
 under the MRA (and over $75,000 on another contract (“the PAA”)). (Doc. 1 at 5-6;
 Doc. 1-9 at 2). The Court, however, pointed out that the relief sought in the complaint is
 not a cancellation of any debt the plaintiff may have under the MRA or PAA; instead, the
 complaint demands an affirmative recovery of damages caused by the defendant’s
 termination of the MRA. (Doc. 6 at 2-3).
        In its supplement, the defendant notes that the plaintiff seeks recovery of “lost
 profits,” and it concludes without explanation that the monies the plaintiff owes to the
 defendant are included within that term. (Doc. 8 at 6). The amounts the plaintiff may
 owe the defendant, however, are not “profits” at all, but are instead expenses incurred in
 generating profit.2 Had the plaintiff sued for lost gross income (which presumably covers
 the plaintiff’s expenses), the defendant might have a point, but the plaintiff did not do so.3
        Without citation to authority, the defendant requests an opportunity to engage in
 “jurisdictional discovery” regarding the amount in controversy, (Doc. 8 at 6), and it
 submits proposed requests for admission designed to force the plaintiff to take a stand as
 to its claimed and recoverable damages. (Doc. 8-2). This is not permitted.
        “The defendants’ request for discovery is tantamount to an admission that the
 defendants do not have a factual basis for believing that jurisdiction exists. The natural

        2
         Black’s Law Dictionary 1329 (9th ed. 2009) (defining “profit” as “[t]he excess of
 revenues over expenditures in a business transaction”).
        3
         The defendant makes no argument that the general prayer for relief seeks additional
 sums, and the Court will advance no such argument on its behalf.

                                                2
Case 1:20-cv-00342-WS-MU Document 11 Filed 07/16/20 Page 3 of 3                   PageID #: 305




 consequence of such an admission is remand to state court.” Lowery v. Alabama Power
 Co., 483 F.3d 1184, 1217-18 (11th Cir. 2007). “Post-removal discovery … impermissibly
 lightens the defendant’s burden of establishing jurisdiction. …. The proper course is
 remand.” Id. at 1218; see also Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 776
 (11th Cir. 2010) (en banc) (Pryor, J., concurring) (Lowery’s conclusion “that jurisdictional
 discovery is unavailable to prove the amount in controversy” is a “holding”). Thus, as
 this Court has stated, “post-removal discovery in order to establish the amount in
 controversy is impermissible.” Beasley v. Fred’s Inc., 2008 WL 899249 at *2 (S.D. Ala.
 2008).
          For the reasons set forth above and in the Court’s previous order, this action is
 remanded to the Circuit Court of Mobile County for lack of subject matter jurisdiction.


          DONE and ORDERED this 16th day of July, 2020.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                                3
